Exhibit 10.6

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT, dated as of December 9, 2009 among UBS AG, Stamford
Branch, in its capacity as administrative and collateral agent for the First
Lien Secured Parties (in such capacity, the “First Lien Agent” as hereinafter
further defined), U.S. Bank National Association, in its capacity as trustee for
the Senior Secured Notes (as defined below) (in such capacity, the “Original
Second Lien Agent” as hereinafter further defined) and as collateral agent for
the Second Lien Secured Parties (as defined below) (in such capacity, the
“Second Lien Collateral Agent” as hereinafter further defined), Norcraft
Companies, L.P., a Delaware limited partnership (“Norcraft” or “Borrower”),
Norcraft Canada Corporation, a Nova Scotia unlimited liability company
(“Norcraft Canada”), Norcraft Intermediate Holdings, L.P., a Delaware limited
partnership (“Intermediate Holdings”), Norcraft Finance Corp., a Delaware
corporation (“Norcraft Finance”, and together with Norcraft Canada and
Intermediate Holdings, each a “Guarantor” and together with any other entity
that is or becomes a Guarantor (as defined below) under the First Lien Documents
(as defined below) and the Second Lien Documents (as defined below),
collectively “Guarantors” as hereinafter further defined) and accepted and
agreed to by each Additional Second Lien Agent (as defined below) from time to
time party hereto.

W I T N E S S E T H :

WHEREAS, Borrower and Guarantors have entered into a secured revolving credit
facility with the First Lien Agent and the lenders for whom it is acting as
agent as set forth in the First Lien Loan Agreement (as hereinafter defined)
pursuant to which such lenders have made and from time to time may make loans
and provide other financial accommodations to Borrower which are guaranteed by
Guarantors and secured by substantially all of the assets of Borrower and
Guarantors (subject to certain exceptions as provided therein);

WHEREAS, Norcraft and Norcraft Finance have issued their 10  1/2% Senior Secured
Second Lien Notes due 2015 in the original aggregate principal amount of $180.0
million (collectively, the “Senior Secured Notes” as hereinafter further
defined) pursuant to the Indenture, dated as of the date hereof, by and among
Norcraft, as issuer, Norcraft Finance, as co-issuer, and the Original Second
Lien Agent, as trustee (the “Second Lien Note Indenture” as hereinafter further
defined) the obligations in respect of which are guaranteed by each Subsidiary
Guarantor (other than Norcraft Finance) and secured by substantially all of the
assets and properties of Borrower and Subsidiary Guarantors, excluding, without
limitation, Non-Second Lien Collateral (as defined below).

WHEREAS, Norcraft and its domestic and Canadian Guarantor Subsidiaries and any
other Subsidiaries which also are Guarantors may incur Additional Second Lien
Debt (as defined below) and it is the intention of the parties hereto that such
Additional Second Lien Debt, upon the execution and delivery of a counterpart of
this Agreement and of a Lien Sharing Confirmation (as defined below) by the
Additional Second Lien Agent (as defined below) therefor, shall be secured by a
Lien on the Second Lien Collateral (as defined below), and be subject to the
terms of this Agreement.

WHEREAS, the First Lien Debt (as defined below) is secured under the First Lien
Documents by Liens on the Second Lien Collateral and the Non-Second Lien
Collateral and the Second Lien Debt (as defined below) is secured under the
Second Lien Documents by Liens on the Second Lien Collateral.



--------------------------------------------------------------------------------

WHEREAS, the First Lien Secured Parties and the Second Lien Secured Parties have
authorized and directed the First Lien Agent and the applicable Second Lien
Agent, respectively, to enter into this Intercreditor Agreement (a) pursuant to
which the First Lien Agent and each Second Lien Agent agree that the First Lien
Debt is secured on a first-priority basis by liens on the Second Lien Collateral
(as well as on a first-priority basis on Liens on the Non-Second Lien
Collateral), (b) pursuant to which the First Lien Agent and each Second Lien
Agent confirm that the Second Lien Debt is secured on a second priority basis by
Liens on the Second Lien Collateral, (c) to provide for the orderly sharing
among them, in accordance with such priorities, of proceeds of such assets and
properties upon any foreclosure thereon or other disposition thereof and (d) to
address related matters;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Interpretation

1.1. Definitions. As used in this Agreement, the following terms have the
meanings specified below:

“Additional Second Lien Agent” means any agent, trustee or representative of the
holders of Additional Second Lien Debt under any Additional Second Lien
Agreement who is appointed as an agent, trustee or representative pursuant to
the indenture, credit agreement or other Additional Second Lien Agreement (or if
there is no such agent, trustee or representative under such Additional Second
Lien Debt, the holders of such Additional Second Lien Debt), upon the execution
and delivery of a counterpart of this Agreement and a Lien Sharing Confirmation
by such agent, trustee or representative (or such holders) to the First Lien
Agent and any other Second Lien Agent, or any successors and assigns, including
any replacement or successor trustee or agent or representative or any
additional trustee or agent or representative.

“Additional Second Lien Agreement” means, upon the execution and delivery of a
counterpart of this Agreement and a Lien Sharing Confirmation (as defined below)
by the Additional Second Lien Agent (as defined above) therefor to the First
Lien Agent and any other Second Lien Agent, any agreement designated as such by
notice from Norcraft to the First Lien Agent and each Second Lien Agent at the
time of such designation and each document identified or designated as an
“Additional Second Lien Agreement” in any agreement so designated.

“Additional Second Lien Debt” means, with respect to any Additional Second Lien
Agreement, (i) all principal of and interest (including, without limitation, any
post-petition interest) and premium (if any) on all indebtedness under such
Additional Second Lien Agreement, and (ii) all fees, expenses and other amounts
(including costs and indemnification obligations) payable from time to time
pursuant to the Second Lien Documents entered into in connection with such
Additional Second Lien Agreement (including amounts payable under any guarantee
relating to such Additional Second Lien Agreement), in each case whether or not
allowed or allowable in an Insolvency or Liquidation Proceeding.

“Agents” shall mean, collectively, the First Lien Agent and each Second Lien
Agent, sometimes being referred to herein individually as an “Agent.”

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

-2-



--------------------------------------------------------------------------------

“Bank Product Obligations” shall mean Cash Management Obligations and Hedging
Obligations.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.

“Bankruptcy Law” shall mean (i) the Bankruptcy Code, (ii) the BIA, (iii) the
CCAA, and (iv) any similar Federal, state, provincial, territorial or foreign
law for the relief of debtors each as now or hereafter in effect, or any
successor statute.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as now or hereafter
in effect, or any successor statute.

“Borrowers” shall mean, collectively, (a) Norcraft Companies, L.P., a Delaware
limited partnership, (b) any other person incorporated or otherwise organized
under the laws of the United States of America, any state thereof or the
District of Columbia that at any time after the date hereof becomes a borrower
or issuer in respect of any of the First Lien Debt or the Second Lien Debt and
(c) their respective successors and assigns; sometimes being referred to herein
individually as a “Borrower.”

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” shall mean, with respect to any Person, the
obligations of such Person in connection with (a) credit cards or stored value
cards or (b) treasury, depository or cash management or related services,
including (i) the automated clearinghouse transfer of funds or overdrafts or
(ii) controlled disbursement services.

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), as now or
hereafter in effect, and any successor statute.

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any First Lien Secured Party or Second Lien Secured Party at
any time has a Lien, and including, without limitation, all proceeds of such
property and interests in property.

“DIP Financing” shall have the meaning set forth in Section 6.2 hereof.

“Discharge of First Lien Debt” shall mean (a) the termination of the commitments
of the First Lien Lenders and the financing arrangements provided by First Lien
Agent and the other First Lien Secured Parties to Grantors under the First Lien
Documents, (b) except to the extent otherwise provided in Section 4.1, the final
payment in full in cash of the First Lien Debt (other than the First Lien Debt
described in clause (c) of this definition), (c) payment in full in cash or cash
collateral, or at First Lien Agent’s option, the delivery to First Lien Agent or
at the First Lien Agent’s option, its designee, of a letter of credit payable to
First Lien Agent or at the First Lien Agent’s option, its designee (which
designee may be the issuer of the letters of credit under the First Lien
Documents), in each case as required under the terms of the First Lien Loan
Agreement or other First Lien Document, in respect of letters of credit issued
under any First Lien Documents and any Bank Product Obligations (provided,
further, that, in the case of Bank Product Obligations

 

-3-



--------------------------------------------------------------------------------

under hedge agreements, the aggregate amount of such Bank Product Obligations,
after giving effect to any netting arrangements, that the applicable Borrower or
Guarantor would be required to pay if such hedge agreements were terminated at
such time shall constitute and be required as cash collateral), and any other
contingent First Lien Debt with respect to known or asserted items. If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
the First Lien Debt, the First Lien Agent or any other First Lien Secured Party
is required to surrender or return such payment or proceeds to any person for
any reason, then the First Lien Debt intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
such First Lien Agent or other First Lien Secured Party, as the case may be, and
no Discharge of First Lien Debt shall be deemed to have occurred.

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s equity interests or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of equity interests of (or other interests in) such Person, all
of the securities convertible into or exchangeable for shares of equity
interests of (or other interests in) such Person or warrants, rights or options
for the purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

“First Lien Agent” shall mean UBS AG, Stamford Branch, and its successors and
assigns in its capacity as administrative and collateral agent pursuant to the
First Lien Documents acting for and on behalf of the other First Lien Secured
Parties and any successor or replacement agent, and if there is more than one
administrative and collateral agent pursuant to the First Lien Loan Agreement
following the refinancing or replacement of the Original First Lien Credit
Agreement (as such term is defined in the definition of First Lien Loan
Agreement) in full, then the agent appointed as the “First Lien Agent” for
purposes of this Agreement by the holders of a majority in aggregate principal
amount of the First Lien Debt (other than First Lien Debt constituting Bank
Product Obligations) and any successor or replacement agent.

“First Lien Debt” shall mean (a) all “Secured Obligations” as such term is
defined in the First Lien Loan Agreement, including, without limitation,
obligations, liabilities and indebtedness of every kind, nature and description
owing by any Grantor to any First Lien Secured Party, including principal,
interest, charges, fees, premiums, indemnities and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
any of the First Lien Documents, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
First Lien Documents or after the commencement of any case with respect to any
Grantor under any Bankruptcy Law or any other Insolvency or Liquidation
Proceeding (and including, without limitation, any principal, interest, fees,
costs, expenses and other amounts, which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case or similar proceeding), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured and (b) all other
Obligations of Norcraft and its Subsidiaries in respect of Hedging Obligations
or Cash Management

 

-4-



--------------------------------------------------------------------------------

Obligations to the extent, and solely to the extent, that such obligations are
permitted to be secured pursuant to the terms of the First Lien Loan Agreement
and other First Lien Documents.

“First Lien Documents” shall mean, collectively, (a) the First Lien Loan
Agreement and any and all agreements, documents and instruments at any time
executed and/or delivered by any Grantor or any other person to, with or in
favor of any First Lien Secured Party in connection therewith or related thereto
or in connection with or related to Bank Product Obligations permitted to be
secured by the Second Lien Collateral under the terms of the First Lien Loan
Agreement and (b) any collateral trust agreement or other agreement by or among
the First Lien Secured Parties or First Lien Agent, including, by way of
example, following the refinancing and replacement in full of the Original First
Lien Credit Agreement, as all of the foregoing in clauses (a) and (b) now or may
hereafter exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced, replaced or restructured (in whole or in part and
including any agreements with, to or in favor of any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the First Lien Debt and including by increasing the borrowings thereunder).

“First Lien Loan Agreement” shall mean the Credit Agreement, dated as of
December 9, 2009, by and among Grantors, First Lien Agent and First Lien
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed or restated (the “Original First Lien Credit
Agreement”), or refinanced or replaced, and, in the event of any such
refinancing or replacement, shall mean, without limiting the foregoing, one or
more credit, loan or other financing agreements which refinance or replace the
Original First Lien Credit Agreement in full, together with any amendments,
modifications, supplements, extensions, renewals, restatements, refinancings or
replacements of any such subsequent credit, loan or other financing agreements.

“First Lien Lenders” shall mean, collectively, any person party to any First
Lien Document as lender (and including any other lender or group of lenders that
at any time refinances, replaces or succeeds to all or any portion of the First
Lien Debt or is otherwise party to any First Lien Document as a lender);
sometimes being referred to herein individually as a “First Lien Lender.”

“First Lien Secured Parties” shall mean, collectively, (a) the First Lien Agent
and any other agent, trustee or representative in respect of any First Lien
Debt, (b) the First Lien Lenders, (c) the issuing bank or banks of letters of
credit or similar instruments under any First Lien Document, (d) each other
person to whom any of the First Lien Debt (including First Lien Debt
constituting Bank Product Obligations) is owed and (e) the successors,
replacements and assigns of each of the foregoing; sometimes being referred to
herein individually as a “First Lien Secured Party.”

“Governmental Agency” shall mean the government of the United States of America,
Canada or any other nation, and political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of functions of or
pertaining to the government.

“Grantors” shall mean, collectively, Borrowers, Guarantors and each Subsidiary
of Borrowers or Guarantors that shall have created or purported to create a Lien
on its assets to secure any First Lien Debt or Second Lien Debt, together with
their respective successors and assigns; sometimes being referred to herein
individually as a “Grantor.”

 

-5-



--------------------------------------------------------------------------------

“Guarantors” shall mean, collectively, (a) Norcraft Intermediate Holdings, a
Delaware limited partnership, (b) Norcraft Finance Corp., a Delaware
corporation, (c) Norcraft Canada Corporation, a Nova Scotia unlimited liability
company, (d) any other person incorporated or otherwise organized under the laws
of the United States of America, any state thereof or the District of Columbia
or under the laws of Canada or any Province or Territory thereof or any other
jurisdiction that at any time after the date hereof becomes a party to a
guarantee or that becomes a co-borrower in favor of First Lien Agent or any
other agent or representative for any First Lien Debt or the First Lien Lenders
in respect of any of the First Lien Debt or that becomes party to a guarantee in
favor of or becomes a co-issuer or co-guarantor in favor of any Second Lien
Agent or the Second Lien Debtholders in respect of any of the Second Lien Debt
and (e) their respective successors and assigns; sometimes being referred to
herein individually as a “Guarantor.”

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any swap, cap, collar, forward purchase or similar agreements
or arrangements dealing with interest rates, currency exchange rates or
commodity prices, either generally or under specific contingencies.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any filing under the BIA of a notice of intention to make a
proposal, or a proposal is made under the BIA, (c) any other voluntary or
involuntary insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, interim receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of their
respective assets, (d) any proceeding seeking the appointment of any trustee,
receiver, interim receiver, receiver and manager, liquidator, custodian or other
insolvency official with similar powers with respect to a Grantor or any or all
of its assets or properties, (e) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (f) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Lien Sharing Confirmation” shall mean the written agreement by the holders of
any Additional Second Lien Debt (or Additional Second Lien Agent as agent,
trustee or representative for such holders), for the enforceable benefit of all
holders of any existing and future First Lien Debt, the First Lien Agent, any
other agent or representative in respect of any First Lien Debt, each Second
Lien Agent and each existing and future Second Lien Debtholder (a) that any
Additional Second Lien Debt subject to such agreement will be secured equally
and ratably by all Liens on the Second Lien Collateral held by the Second Lien
Collateral Agent or any other Second Lien Secured Party, and that all such Liens
will be enforceable by the Second Lien Collateral Agent for the ratable benefit
of all of the Second Lien Secured Parties pursuant to the Second Lien Documents,
(b) that the holders of such Additional Second Lien Debt are bound by the
provisions of this Agreement and the other Second Lien Documents, and
(c) consenting to and directing the Second Lien Agents to perform their
obligations under this Agreement and the other Second Lien Documents.

 

-6-



--------------------------------------------------------------------------------

“Non-Second Lien Collateral” shall mean (i) all of the property and interests in
property, real or personal, tangible or intangible, now owned or hereafter
acquired by Intermediate Holdings in or upon which any First Lien Secured Party
at any time has a Lien, and including, without limitation, all proceeds of such
property and interests in property and (ii) Equity Interests and other
securities of any Subsidiary of Norcraft (other than the portion, if any,
already excluded from the Second Lien Collateral) to the extent necessary for
such Subsidiary not to be subject to any requirement pursuant to Rule 3-16 or
Rule 3-10 of Regulation S-X under the Securities Act to file separate financial
statements with the SEC (or any other Governmental Agency) due to the fact that
such Subsidiary’s Equity Interests or other securities secure any Second Lien
Debt.

“Note Guarantor” means any Subsidiary Guarantor, other than Norcraft Finance
which is a co-issuer of the Senior Secured Notes and a Guarantor of the First
Lien Debt.

“Original Second Lien Agent” means U.S. Bank National Association, in its
capacity as trustee pursuant to the Second Lien Note Indenture and in its
capacity as trustee or agent under any other Second Lien Document, and also
includes its successors and assigns, including any replacement or successor
trustee or agent or any additional trustee or agent.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without imitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any Governmental Agency or any agency or instrumentality or political
subdivision thereof.

“Pledged Collateral” shall have the meaning set forth in Section 5.1(a) hereof.

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal, Provincial or Territorial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.

“Recovery” shall have the meaning set forth in Section 6.8 hereof.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Agent” shall mean (i) the Original Second Lien Agent, (ii) the
Second Lien Collateral Agent and (iii) any Additional Second Lien Agent.

“Second Lien Collateral” shall mean all of the property and interests in
property, real or personal, tangible or intangible, now owned or hereafter
acquired by Norcraft, Norcraft Finance or any Note Guarantor in or upon which
any First Lien Secured Party or Second Lien Secured Party at any time has a
Lien, and including, without limitation, all proceeds of such property and
interests in property other than any Non-Second Lien Collateral.

“Second Lien Collateral Agent” shall mean U.S. Bank National Association and its
successors and assigns in its capacity as collateral agent pursuant to the
Second Lien Documents acting for and on behalf of the other Second Lien Secured
Parties and any successor or replacement agent, and if there is more than one
collateral agent pursuant to the Second Lien Documents, then the trustee, agent
or representative for the holders of a majority in aggregate principal amount of

 

-7-



--------------------------------------------------------------------------------

Second Lien Debt shall act as “Second Lien Collateral Agent” for all purposes of
this Agreement and any successor or replacement agent.

“Second Lien Debt” shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Grantor to any Second Lien Agent
or any Second Lien Debtholder, including principal, interest, charges, fees,
premiums, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, evidenced by or arising under the
Second Lien Documents, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Second
Lien Documents or after the commencement of any case with respect to any Grantor
under any Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and
including, without limitation, any principal, interest, fees, costs, expenses
and other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.

“Second Lien Debtholders” shall mean (i) any Second Lien Noteholder and (ii) any
person that at any time is the owner or holder, directly or indirectly, of
record or beneficially, of any Additional Second Lien Debt; sometimes being
referred to herein individually as a “Second Lien Debtholder.”

“Second Lien Documents” shall mean, collectively, the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced): (a) the Second Lien Note Indenture; (b) the Senior
Secured Notes; (c) the agreements listed on Schedule 1 hereto, (d) any
Additional Second Lien Agreement, (e) any collateral trust agreement or other
agreement by or among the Second Lien Secured Parties or Second Lien Agents,
including any Lien Sharing Confirmation, and (f) all agreements, documents and
instruments at any time executed and/or delivered by any Grantor or any other
person to, with or in favor of any Second Lien Agent or any Second Lien
Debtholder in connection with or related to any of (a) through (e), inclusive,
as all of the foregoing now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any increase in the borrowings thereunder and
including any agreements with, to or in favor of any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the Second Lien Debt).

“Second Lien Note Indenture” shall mean the Indenture, dated of even date
herewith, by Norcraft and Norcraft Finance, as issuers, each Note Guarantor, as
guarantor, and the Original Second Lien Agent, as trustee, in connection with
the Senior Secured Notes, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Second Lien Noteholders” shall mean, collectively, any person that at any time
is the owner or holder, directly or indirectly, of record or beneficially, of
any of the Senior Secured Notes; sometimes being referred to herein individually
as a “Second Lien Noteholder.”

“Second Lien Secured Parties” shall mean, collectively, any Second Lien Agent
and Second Lien Debtholders; sometimes being referred to herein individually as
a “Second Lien Secured Party.”

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

-8-



--------------------------------------------------------------------------------

“Senior Secured Notes” shall mean, collectively, the 10  1/2 % Senior Secured
Second Lien Notes due 2015 issued by Borrower and Norcraft Finance pursuant to
the Second Lien Note Indenture in the original aggregate principal amount of
$180.0 million, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

“Subsidiary” means any “Subsidiary” of the Borrower as defined in the First Lien
Loan Agreement.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, and as to any
Borrower, any Guarantor or any other Grantor shall be deemed to include a
receiver, interim receiver, receiver and manager, trustee, administrator or
debtor-in-possession on behalf of any of such person or on behalf of any such
successor or assign, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections shall be construed to refer to Sections of this Agreement and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1. Subordination.

(a) Notwithstanding the time, date, method, manner or order of grant,
attachment, perfection, execution, delivery, registration or crystallization of
any Liens granted to the First Lien Agent, the First Lien Secured Parties or any
Second Lien Agent or the Second Lien Secured Parties and notwithstanding any
provision of the UCC, the PPSA or any applicable law or any provisions of the
First Lien Documents or the Second Lien Documents or any other circumstance
whatsoever: Each Second Lien Agent, for itself and on behalf of the other Second
Lien Secured Parties for which it acts, hereby agrees that: (A) any Lien on the
Second Lien Collateral securing the First Lien Debt now or hereafter held by or
for the benefit or on behalf of any First Lien Secured Party or any agent or
trustee therefor shall be senior in right, priority, operation, effect and in
all other respects to any Lien on the Second Lien Collateral securing the Second
Lien Debt now or hereafter held by or for the benefit or on behalf of any Second
Lien Secured Party or any agent or trustee therefor; and (B) any Lien on the
Second Lien Collateral securing any of the Second Lien Debt now or hereafter
held by or for the benefit or on behalf of any Second Lien Secured Party or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Second Lien Collateral securing any First Lien
Debt.

 

-9-



--------------------------------------------------------------------------------

(b) All Liens on the Second Lien Collateral securing any First Lien Debt shall
be and remain senior in all respects and prior to all Liens on the Second Lien
Collateral securing any Second Lien Debt for all purposes, whether or not such
Liens securing any First Lien Debt are subordinated to any Lien securing any
other obligation of any Grantor or any other Person.

(c) Notwithstanding anything to the contrary contained herein or in the First
Lien Documents or the Second Lien Documents, Second Lien Secured Parties do not
have a Lien or other interest of any kind in any assets or properties, or rights
in assets or properties of Grantors, including, without limitation, Non-Second
Lien Collateral, other than (i) the Lien of the Second Lien Collateral Agent for
and on behalf of the Second Lien Secured Parties in the Second Lien Collateral
and (ii) Liens, if any, of any other collateral agent, agent or representative
for and on behalf of Second Lien Secured Parties in the Second Lien Collateral
in circumstances, and solely in circumstances, where (x) such other collateral
agent, agent or representative has appointed the Second Lien Collateral Agent to
act for, and bind, it (and all Second Lien Secured Parties for which it acts as
collateral agent, agent or representative) under and for purposes of this
Agreement and (y) all such Liens are subordinated to all Liens in the Second
Lien Collateral securing any First Lien Debt as and to the extent provided in
this Agreement.

2.2. Prohibition on Contesting Liens. Each of the First Lien Agent, for itself
and on behalf of the other First Lien Secured Parties, and each Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties for
which it acts, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or for the benefit or on behalf of any First
Lien Secured Party in any Second Lien Collateral or by or on behalf of any of
the Second Lien Secured Parties in any Second Lien Collateral, as the case may
be; provided that nothing in this Agreement shall be construed to prevent or
impair the rights of any First Lien Secured Party or Second Lien Secured Party
to enforce this Agreement.

2.3. No New Liens. So long as the Discharge of First Lien Debt has not occurred,
the parties hereto agree that, after the date hereof, if any Second Lien Secured
Party shall hold any Lien on any assets of any Grantor securing any Second Lien
Debt that are not also subject to the first priority Lien of the First Lien
Agent under the First Lien Documents, such Second Lien Secured Party, upon
demand by the First Lien Agent or such Grantor, will, at First Lien Agent’s
option, either release such Lien or assign it to the First Lien Agent or,
following the refinancing or replacement in full of the Original First Lien
Credit Agreement, any other agent or representative in respect of the First Lien
Debt as security for the First Lien Debt or such Grantor shall grant a Lien
thereon to First Lien Agent or, following the refinancing or replacement in full
of the Original First Lien Credit Agreement, any other agent or representative
in respect of the First Lien Debt in a manner and on terms reasonably
satisfactory to First Lien Agent. To the extent that the provisions of this
Section 2.3 are not complied with for any reason, without limiting any other
right or remedy available to the First Lien Agent or any other First Lien
Secured Party, each Second Lien Agent agrees, for itself and on behalf of the
other Second Lien Secured Parties for which it acts, that any amount received by
or distributed to any Second Lien Secured Party pursuant to or as a result of
any Lien granted in contravention of this Section shall be subject to Section 4
hereof.

2.4. Similar Liens and Agreements. The parties hereto agree, subject to the
other provisions of this Agreement, upon request by the First Lien Agent or any
Second Lien Agent, as the case may be, to advise the other from time to time of
the Second Lien Collateral as to which such party has taken steps to perfect its
Liens and to identify the parties obligated under the First Lien Documents or
Second Lien Documents, as the case may be.

 

-10-



--------------------------------------------------------------------------------

Section 3. Enforcement.

3.1. Exercise of Rights and Remedies.

(a) So long as the Discharge of First Lien Debt has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, each Second Lien Agent agrees, for itself and on behalf of the other
Second Lien Secured Parties for which it acts, that, except to the extent
otherwise expressly provided in the proviso to Section 3.2(a):

(i) it will not (A) exercise or seek to exercise any rights or remedies
(including set-off or by notification of account debtors) with respect to any
Second Lien Collateral, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), (B) contest,
protest or object to any foreclosure proceeding or action brought by the First
Lien Agent or any other First Lien Secured Party, or the exercise of any right
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which such Second Lien Agent or
any other Second Lien Secured Party is a party, or any other exercise by any
such party, of any rights and remedies relating to the Second Lien Collateral or
otherwise, or (C) contest, protest or object to the forbearance by any First
Lien Secured Party from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to any of the
Second Lien Collateral, and

(ii) the First Lien Agent and the other First Lien Secured Parties shall have
the exclusive right to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and make determinations regarding the
release, disposition, or restrictions with respect to the Second Lien Collateral
without any consultation with or the consent of any Second Lien Agent or any
other Second Lien Secured Party; provided, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against any Grantor, any Second Lien
Agent may file a proof of claim with respect to the Second Lien Debt, (B) any
Second Lien Agent may send such notices of the existence of, or any evidence or
confirmation of, the Second Lien Debt under the Second Lien Documents or the
Liens of the Second Lien Collateral Agent, or any other collateral agent, agent
or representative of the Second Lien Secured Parties which has appointed the
Second Lien Collateral Agent to act for, and bind, it (and all Second Lien
Secured Parties for which it acts as collateral agent, agent or representative)
under and for purposes of this Agreement, in the Second Lien Collateral to any
court or governmental agency, or file or record any such notice or evidence to
the extent necessary to prove or preserve the Liens of the Second Lien
Collateral Agent, or any other collateral agent, agent or representative of the
Second Lien Secured Parties which has appointed the Second Lien Collateral Agent
to act for, and bind, it (and all Second Lien Secured Parties for which it acts
as collateral agent, agent or representative) under and for purposes of this
Agreement, in the Second Lien Collateral, (C) any Second Lien Agent may file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of any Second Lien Secured
Party, including any claims secured by the Second Lien Collateral, in each case
to the extent not inconsistent with the terms of this Agreement, (D) the Second
Lien Secured Parties may exercise rights and remedies that may be exercised by
an unsecured creditor to the extent provided in Section 3.4 hereof and not
otherwise inconsistent with the terms hereof, (E) any Second Lien Agent may
commence legal proceedings against a Grantor (but not any of the Second Lien
Collateral); provided, that, such legal proceeding does not interfere with the
rights of First Lien Agent or any other First Lien Secured Party in and to the
Second Lien Collateral or the First Lien Debt or the exercise by First Lien
Agent or any other First Lien Secured Party of such rights or involve any
contest or challenge to the validity, perfection, priority or enforceability

 

-11-



--------------------------------------------------------------------------------

of the Liens of First Lien Agent or any other First Lien Secured Party or of the
First Lien Loan Agreement or any other First Lien Debt and in any event neither
the Second Lien Collateral Agent nor any other Second Lien Agent may enforce any
judgment against any of the Second Lien Collateral or take any action
inconsistent with this Agreement; and (F) the Second Lien Collateral Agent or
any other collateral agent, agent or representative of the Second Lien Secured
Parties which has appointed the Second Lien Collateral Agent to act for, and
bind, it (and all Second Lien Secured Parties for which it acts as collateral
agent, agent or representative) under and for purposes of this Agreement, may
take action in order to create, perfect or preserve (but not enforce) its Lien
on any Second Lien Collateral; and

(iii) the First Lien Agent and the other First Lien Secured Parties, in
exercising rights and remedies with respect to the Second Lien Collateral, may
enforce the provisions of the First Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion and such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Second Lien Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured lender under the Uniform Commercial Code or the PPSA of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) Each Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, agrees that it will not take or receive any
Second Lien Collateral or any proceeds of Second Lien Collateral in connection
with the exercise of any right or remedy (including set-off) with respect to any
Second Lien Collateral, unless and until the Discharge of First Lien Debt has
occurred. Without limiting the generality of the foregoing, unless and until the
Discharge of First Lien Debt has occurred, except as expressly provided in the
proviso in Section 3.1(a)(ii) above and in the proviso in Section 3.2(a) below,
the sole right of the Second Lien Collateral Agent and the other Second Lien
Secured Parties with respect to the Second Lien Collateral is to hold a Lien on
the Second Lien Collateral pursuant to the Second Lien Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of the First Lien Debt has occurred.

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and each other Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties for which it acts, agrees that
it will not take any action that would hinder any exercise of remedies
undertaken by the First Lien Agent under the First Lien Documents, including any
sale, lease, exchange, transfer or other disposition of the Second Lien
Collateral, whether by foreclosure or otherwise, and the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, and
each other Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, hereby waives any and all rights it may have
as a junior lien creditor or otherwise to object to the manner in which the
First Lien Agent or the other First Lien Secured Parties seek to enforce or
collect the First Lien Debt or the Liens granted in any of the Second Lien
Collateral, regardless of whether any action or failure to act by or on behalf
of the First Lien Agent or the other First Lien Secured Parties is adverse to
the interest of the Second Lien Secured Parties.

(d) Each Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, hereby acknowledges that no covenant,
agreement or restriction contained in any Second Lien Document shall be deemed
to restrict in any way the rights and remedies of the First Lien Agent or the
other First Lien Secured Parties with respect to the Second Lien Collateral as
set forth in this Agreement and the First Lien Documents.

 

-12-



--------------------------------------------------------------------------------

3.2. Limitation on Exercise of Remedies by Second Lien Secured Parties. Subject
to the proviso set forth in Section 3.1(a)(ii), each Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties for which it acts:

(a) will not, so long as the Discharge of First Lien Debt has not occurred,
enforce or exercise, or seek to enforce or exercise, any rights or remedies
(including any right of setoff or notification of account debtors) with respect
to any Second Lien Collateral (including the enforcement of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or any similar agreement or arrangement to which the Second Lien Collateral
Agent or any other Second Lien Secured Party is a party) or commence or join
with any Person (other than First Lien Agent) in commencing, or petition or file
for, any action or proceeding with respect to such rights or remedies (including
any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding); provided, that, subject at all times to the provisions of Section 4
of this Agreement, the Second Lien Collateral Agent may enforce or exercise any
or all such rights and remedies, or commence, petition or file for any such
action or proceeding, (x) after a period ending one hundred eighty (180) days
since the first date on which the Second Lien Collateral Agent shall have
(i) declared the existence of any event of default consisting of nonpayment of
any principal or interest then due under any of the Second Lien Documents and
notified the First Lien Agent of such declaration of such an event of default,
or (ii) declared the existence of any event of default other than an event of
default consisting of nonpayment of any principal or interest then due under any
of the Second Lien Documents, demanded the repayment of all the principal amount
of the Second Lien Obligations and notified the First Lien Agent of such
declaration of such an event of default and demand for repayment and (y) if and
only if the First Lien Agent or any other First Lien Secured Party is not then
diligently pursuing in good faith the exercise of its enforcement rights or
remedies against a material portion of the Second Lien Collateral (including,
without limitation, any of the following: solicitation of bids from third
parties to conduct the liquidation of all or any material portion of the Second
Lien Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, auctioneers or other third parties for the
purpose of valuing, marketing, promoting or selling all or any material portion
of the Second Lien Collateral, the notification of account debtors to make
payments to the First Lien Agent, the initiation of any action to take
possession of all or any material portion of the Second Lien Collateral or the
commencement of any legal proceedings or actions against or with respect to all
or any material portion of the Second Lien Collateral);

(b) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Lien Agent or any other First Lien Secured Party, or any
other enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Second Lien Collateral under the First Lien Documents
or otherwise, so long as the Liens of the Second Lien Collateral Agent attach to
the proceeds thereof subject to the relative priorities set forth in
Section 2.1;

(c) subject to the Second Lien Secured Parties’ specified rights under clause
(a) above, will not object to the forbearance by the First Lien Agent or the
other First Lien Secured Parties from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to any of the Second Lien Collateral;

(d) will not, so long as the Discharge of First Lien Debt has not occurred and
except for actions expressly permitted under the proviso to Section 3.1(a)(ii)
above and under the proviso to Section 3.2(a), take or receive any Second Lien
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or remedy (including any

 

-13-



--------------------------------------------------------------------------------

right of setoff) with respect to any Second Lien Collateral or in connection
with any insurance policy award or any condemnation award (or deed in lieu of
condemnation);

(e) will not take any action that would, or could reasonably be expected to,
hinder, in any manner, any exercise of remedies under the First Lien Documents,
including any sale or other disposition of any Second Lien Collateral, whether
by foreclosure or otherwise;

(f) will not object to the manner in which the First Lien Agent or any other
First Lien Secured Party may seek to enforce or collect the First Lien Debt or
the Liens of such First Lien Secured Party, regardless of whether any action or
failure to act by or on behalf of the First Lien Agent or any other First Lien
Secured Party is, or could be, adverse to the interests of the Second Lien
Secured Parties, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Second Lien
Collateral or any other rights a junior secured creditor may have under
applicable law with respect to the matters described in this clause (f); and

(g) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Lien Debt or any Lien of First Lien Agent or any other First Lien Secured Party
or this Agreement, or the validity or enforceability of the priorities, rights
or obligations established by this Agreement.

3.3. Cooperation. Subject to the proviso set forth in Section 3.1(a)(ii) above
and the proviso set forth in Section 3.2(a), each Second Lien Agent, for itself
and on behalf of the other Second Lien Secured Parties for which it acts, agrees
that, unless and until the Discharge of First Lien Debt has occurred, it will
not commence, or join with any Person (other than the First Lien Agent upon, and
only upon, its request) in commencing, any enforcement, collection, execution,
levy or foreclosure action or proceeding with respect to any Lien held by it
under any of the Second Lien Documents or otherwise.

3.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, any Second Lien Agent and the other Second Lien Secured Parties
may exercise rights and remedies as an unsecured creditor against any Grantor in
accordance with the terms of the Second Lien Documents and applicable law. For
purposes hereof, the rights of an unsecured creditor do not include a creditor
that holds a judgment lien. Nothing in this Agreement shall prohibit the receipt
by any Second Lien Agent or any other Second Lien Secured Parties of the
required payments of interest and principal so long as such receipt is not the
direct or indirect result of the exercise by such Second Lien Agent or any other
Second Lien Secured Party of foreclosure rights or other remedies as a secured
creditor or enforcement in contravention of this Agreement of any Lien held by
any of them or any other act in contravention of this Agreement.

3.5. Release of Second Priority Liens.

(a) Effective upon (A) any sale, lease, license, exchange, transfer or other
disposition or any other release of any Second Lien Collateral permitted or
provided for under the terms of the First Lien Documents (whether or not an
event of default or equivalent event thereunder, and as defined therein, has
occurred and is continuing) that results in the release of any of the Liens of
the First Lien Agent, on behalf of the First Lien Secured Parties, on any part
of the Second Lien Collateral, excluding any sale or other disposition that is
expressly prohibited by the Second Lien Documents (as in effect on the date
hereof), or (B) any sale, lease, license, exchange, transfer or other
disposition of Second Lien Collateral consummated following the occurrence of
and during the continuance of any event of default under the First Lien
Documents, including in connection with any exercise of the First Lien Agent’s
or any First

 

-14-



--------------------------------------------------------------------------------

Lien Secured Party’s remedies in respect of the Second Lien Collateral, or
consummated after the commencement of any Insolvency or Liquidation Proceeding:

(i) the Liens, if any, of the Second Lien Collateral Agent, any other Second
Lien Agent, and of any other Second Lien Secured Party, on such Second Lien
Collateral shall be automatically, unconditionally and simultaneously released
to the same extent as the release of First Lien Agent’s Lien,

(ii) the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and each other Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties for which it acts, shall
promptly upon the request of First Lien Agent execute and deliver such release
documents and confirmations of the authorization to file UCC amendments, PPSA
financing change statements and UCC and PPSA terminations, in each case as First
Lien Agent may require in connection with such sale or other disposition by
First Lien Agent, First Lien Agent’s agents or any Grantor with the consent of
First Lien Agent to evidence and effectuate such termination and release,
provided, that, any such release or UCC amendment, PPSA financing change
statement or termination by the Second Lien Collateral Agent and/or any other
Second Lien Agent shall not extend to or otherwise affect any of the rights, if
any, of the Second Lien Agents to the proceeds from any such sale or other
disposition of Second Lien Collateral,

(iii) the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and each other Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties for which it acts, shall be
deemed to have authorized First Lien Agent or any other First Lien Secured Party
to file UCC amendments, PPSA financing change statements and UCC and PPSA
terminations covering the Second Lien Collateral so sold or otherwise disposed
of as to UCC and PPSA financing statements between any Grantor and the Second
Lien Collateral Agent, any other Second Lien Agent or any other Second Lien
Secured Party to evidence such release or termination, and

(iv) the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and each other Second Lien Agent, for itself and on
behalf of the Second Lien Secured Parties for which it acts, shall be deemed to
have consented under the Second Lien Documents to such sale or other disposition
to the same extent as the consent of the First Lien Agent and the other First
Lien Secured Parties;

provided that any proceeds of the sale or other disposition of the Second Lien
Collateral permitted by clause (B) of Section 3.5(a) are applied pursuant to
Section 4.1.

(b) Each Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, hereby irrevocably constitutes and appoints
the First Lien Agent and any officer or agent of the First Lien Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Second Lien Agent
or such holder or in the First Lien Agent’s own name, from time to time in the
First Lien Agent’s discretion, for the purpose of carrying out the terms of this
Section 3.5, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Section 3.5, including any termination statements, financing
change statements, releases, endorsements or other instruments of transfer or
release.

3.6. Insurance and Condemnation Awards. So long as the Discharge of First Lien
Debt has not occurred, the First Lien Agent and the other First Lien Secured
Parties shall have the sole and

 

-15-



--------------------------------------------------------------------------------

exclusive right, subject to the rights of Grantors under the First Lien
Documents, to settle and adjust claims in respect of Second Lien Collateral
under policies of insurance and to approve any award granted in any condemnation
or similar proceeding, or any deed in lieu of condemnation in respect of the
Second Lien Collateral. So long as the Discharge of First Lien Debt has not
occurred, all proceeds of any such policy and any such award, or any payments
with respect to a deed in lieu of condemnation, shall (a) first be paid to the
First Lien Agent for the benefit of the First Lien Secured Parties to the extent
required under the First Lien Documents, (b) second, following the Discharge of
First Lien Debt, be paid to the Second Lien Collateral Agent for the benefit of
the Second Lien Secured Parties and application in accordance with the Second
Lien Documents, to the extent required under the applicable Second Lien
Documents and (c) third, if no Second Lien Debt is outstanding, be paid to the
owner of the subject property or as a court of competent jurisdiction may
otherwise direct or may otherwise be required by applicable law. Until the
Discharge of First Lien Debt, if any Second Lien Agent or any other Second Lien
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment, it shall pay such proceeds over to the
First Lien Agent in accordance with the terms of Section 4.2.

Section 4. Payments.

4.1. Application of Proceeds.

(a) So long as the Discharge of First Lien Debt has not occurred, the Second
Lien Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Second Lien Collateral, shall be
applied in the following order of priority:

(i) first, to the First Lien Debt and for cash collateral as required under the
First Lien Documents, and in such order as specified in the relevant First Lien
Documents until the Discharge of First Lien Debt has occurred; and

(ii) second, to the Second Lien Debt pro rata among the Second Lien Debt in
accordance with amounts owed to them under the applicable Second Lien Documents
in each case, in such order as specified in the applicable Second Lien Documents
until final payment in full in cash of all Second Lien Debt has occurred;

(b) Upon the Discharge of First Lien Debt, to the extent permitted under
applicable law and without risk of legal liability to First Lien Agent or any
other First Lien Secured Party, the First Lien Agent shall deliver to the Second
Lien Collateral Agent, without representation or recourse, any proceeds of
Second Lien Collateral held by it at such time in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct, to be applied by the Second Lien Collateral Agent to the
Second Lien Debt in such order as specified in the relevant Second Lien
Documents. The foregoing provisions of this Agreement are intended solely to
govern the respective lien priorities as between the Second Lien Agents, on the
one hand, and the First Lien Agent, on the other hand, and shall not impose on
First Lien Agent or any other First Lien Secured Party any obligations in
respect of the disposition of proceeds of any Second Lien Collateral which would
conflict with prior perfected claims therein in favor of any other person or any
order or decree of any court or other governmental authority or any applicable
law.

4.2. Payments Over. So long as the Discharge of First Lien Debt has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, each Second Lien Agent agrees, for itself
and on behalf of the other Second Lien Secured Parties for which it acts, that
any Second Lien Collateral or proceeds thereof or payment with respect thereto
received by such Second Lien Agent or any other Second Lien Secured Party
(including any right of set-off) with

 

-16-



--------------------------------------------------------------------------------

respect to the Second Lien Collateral, and including in connection with any
insurance policy claim or any condemnation award (or deed in lieu of
condemnation), shall, to the extent reasonably practicable in accordance with
its usual practices for doing so, be segregated and held in trust and promptly
transferred or paid over to the First Lien Agent for the benefit of the First
Lien Secured Parties in the same form as received, with any necessary
endorsements or assignments or as a court of competent jurisdiction may
otherwise direct.

Section 5. Bailee for Perfection.

5.1. Each Agent as Bailee.

(a) The First Lien Agent and each Second Lien Agent agree to hold any Second
Lien Collateral that can be perfected by the possession or control of such
Second Lien Collateral or of any account in which such Second Lien Collateral is
held, and if such Second Lien Collateral or any such account is in fact in the
possession or under the control of an Agent, or of agents or bailees of such
Agent (such Second Lien Collateral being referred to herein as the “Pledged
Collateral”) as bailee and agent for and on behalf of the First Lien Agent (on
behalf of itself and the other First Lien Secured Parties), in the case of any
Second Lien Agent, or Second Lien Collateral Agent (on behalf of itself and the
other Second Lien Secured Parties), in the case of the First Lien Agent, solely
for the purpose of perfecting the security interest granted to the First Lien
Agent (on behalf of itself and the other First Lien Secured Parties), in the
case of any Second Lien Agent, or Second Lien Collateral Agent (on behalf of
itself and the other Second Lien Secured Parties), in the case of the First Lien
Agent in such Pledged Collateral (including, but not limited to, any securities
or any deposit accounts or securities accounts, if any) pursuant to the First
Lien Documents or Second Lien Documents, as applicable, subject to the terms and
conditions of this Section 5. Each Second Lien Agent on behalf of the Second
Lien Secured Parties for which it acts, hereby appoints the First Lien Agent to
act as its agent under each control agreement solely for the purpose of
perfecting the liens granted to the Second Lien Collateral Agent in the deposit
accounts and securities accounts subject to such control agreements, and the
First Lien Agent accepts such appointment.

(b) Until the Discharge of First Lien Debt has occurred, the First Lien Agent
shall be entitled to deal with the Pledged Collateral or any other Second Lien
Collateral in accordance with the terms of the First Lien Documents as if the
Liens of the Second Lien Collateral Agent or any other Second Lien Secured Party
under the Second Lien Documents did not exist. The rights of the Second Lien
Agents and other Second Lien Secured Parties shall at all times be subject to
the terms of this Agreement and to the First Lien Agent’s rights under the First
Lien Documents.

(c) Each Agent shall have no obligation whatsoever to any other Agent or any of
the other First Lien Secured Parties and/or Second Lien Secured Parties to
assure that the Pledged Collateral or any other Second Lien Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5. The duties or
responsibilities of each Agent under this Section 5 shall be limited solely to
holding the Pledged Collateral or any other Second Lien Collateral as bailee and
agent for and on behalf of the First Lien Agent (on behalf of itself and the
other First Lien Secured Parties), in the case of any Second Lien Agent, or
Second Lien Collateral Agent (on behalf of itself and the other Second Lien
Secured Parties), in the case of the First Lien Agent for purposes of perfecting
the Lien held by the First Lien Agent (on behalf of itself and the other First
Lien Secured Parties), in the case of any Second Lien Agent, or Second Lien
Collateral Agent (on behalf of itself and the other Second Lien Secured
Parties), in the case of the First Lien Agent. No Second Lien Agent shall be
responsible or liable for the actions of the First Lien Agent taken hereunder or
pursuant to any First Lien Document.

 

-17-



--------------------------------------------------------------------------------

(d) Each Agent or any other agent, trustee or representative in respect of the
First Lien Debt or Second Lien Debt, shall not have by reason of the First Lien
Documents, the Second Lien Documents or this Agreement or any other document a
fiduciary relationship in respect of any other Agent or any of the other First
Lien Secured Parties and/or Second Lien Secured Parties and shall not have any
liability to any other Agent or any other agent, trustee or representative in
respect of the First Lien Debt or Second Lien Debt, or any of the First Lien
Secured Parties and/or Second Lien Secured Parties in connection with its
holding the Pledged Collateral or any other Second Lien Collateral, other than
for its gross negligence or willful misconduct as determined by a final,
non-appealable order of a court of competent jurisdiction.

5.2. Transfer of Pledged Collateral to Second Lien Collateral Agent. Upon the
Discharge of First Lien Debt (of which Borrowers hereby agree to advise Second
Lien Agent in writing), to the extent permitted under applicable law, upon the
request of any Second Lien Agent, the First Lien Agent shall, without recourse
or warranty, transfer the possession and control of the Pledged Collateral, if
any, then in its possession or control to the Second Lien Collateral Agent,
except in the event and to the extent (a) First Lien Agent or any other First
Lien Secured Party has retained or otherwise acquired such Second Lien
Collateral in full or partial satisfaction of any of the First Lien Debt,
(b) such Second Lien Collateral is sold or otherwise disposed of by First Lien
Agent or any other First Lien Secured Party or by a Grantor as provided herein
or (c) it is otherwise required by any order of any court or other Governmental
Agency or applicable law or would result in the risk of liability of First Lien
Agent or any other First Lien Secured Party to any third party. The foregoing
provision shall not impose on First Lien Agent or any other First Lien Secured
Party any obligations which would conflict with prior perfected claims therein
in favor of any other person or any order or decree of any court or other
Governmental Agency or any applicable law. In connection with any transfer
described herein to the Second Lien Collateral Agent, following the Discharge of
First Lien Debt, the First Lien Agent agrees to take reasonable actions in its
power (with all costs and expenses in connection therewith to be for the account
of the Second Lien Collateral Agent and to be paid by the Borrowers and, if not
promptly paid by the Borrowers, by the Second Lien Collateral Agent) as shall be
reasonably requested by the Second Lien Collateral Agent to permit the Second
Lien Collateral Agent to obtain, for the benefit of the Second Lien Secured
Parties, a first priority security interest in the Pledged Collateral.

Section 6. Insolvency or Liquidation Proceedings

6.1. General Applicability; Filing of Motions.

(a) This Agreement shall be applicable both before and after the institution of
any Insolvency or Liquidation Proceeding involving any Borrower or any other
Grantor, including, without limitation, the filing of any petition by or against
any Borrower or any other Grantor under any Bankruptcy Law and all converted or
subsequent cases in respect thereof, and all references herein to any Borrower
or any Grantor shall be deemed to apply to the trustee, receiver, interim
receiver, receiver and manager or administrator for such Borrower or such
Grantor and such Borrower or such Grantor as debtor-in-possession. The relative
rights of the First Lien Secured Parties and the Second Lien Secured Parties in
or to any distributions from or in respect of any Second Lien Collateral or
proceeds of Second Lien Collateral shall continue after the institution of any
Insolvency or Liquidation Proceeding involving any Borrower or any other
Grantor, including, without limitation, the filing of any petition or
application by or against any Borrower or any other Grantor under the Bankruptcy
Code or under any other Bankruptcy Law and all converted cases and subsequent
cases, on the same basis as prior to the date of such institution, subject to
any court order approving the financing of, or use of cash collateral by, any
Borrower or any other Grantor as debtor-in-possession, or any other court order
affecting the rights and interests of the parties hereto in each instance to the
extent, and solely to the extent, not in conflict with this Agreement. This
Agreement shall constitute

 

-18-



--------------------------------------------------------------------------------

a Subordination Agreement for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency or Liquidation Proceeding in
accordance with its terms.

(b) Until the Discharge of First Lien Debt has occurred, each Second Lien Agent
agrees on behalf of itself and the other Second Lien Secured Parties for which
it acts, that no Second Lien Secured Party shall, in or in connection with any
Insolvency or Liquidation Proceeding, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any of the Second Lien Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the First Lien Agent (including the validity and enforceability
thereof) or any other First Lien Secured Party or the value of any claims of
such parties under Section 506(a) of the Bankruptcy Code, under any other
Bankruptcy Law or otherwise; provided that any Second Lien Agent may file a
proof of claim in an Insolvency or Liquidation Proceeding or file a responsive
pleading in connection with any actions to avoid any Liens held by the Second
Lien Agent, subject, in each instance, to the limitations contained in this
Agreement and only if consistent with the terms and the limitations on each
Second Lien Agent imposed hereby.

6.2. Bankruptcy Financing and Sale Issues. Until the Discharge of First Lien
Debt has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the First Lien Agent shall desire to permit the use
of cash collateral on which the First Lien Agent or any other creditor has a
Lien or to permit any Grantor to obtain financing, whether from the First Lien
Secured Parties or any other Person, under Section 363 or Section 364 of the
Bankruptcy Code, any other similar Bankruptcy Law or pursuant to any order made
by a court of competent jurisdiction in any Insolvency or Liquidation Proceeding
(each, a “DIP Financing”), then each Second Lien Agent, on behalf of itself and
the Second Lien Secured Parties for which it acts, agrees that it will (a) raise
no objection to such use of cash collateral or DIP Financing and will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed by the First Lien Agent or to the extent expressly permitted
in Section 6.4(b)), (b) agrees that notice received two (2) calendar days prior
to the entry of an order approving such usage of cash collateral or approving
such financing shall be adequate notice and (c) to the extent the Liens securing
the First Lien Debt are subordinated or pari passu with such DIP Financing, the
Second Lien Agent will subordinate its Liens in the Second Lien Collateral to
(x) the Liens securing such DIP Financing (and all obligations relating
thereto), (y) any adequate protection provided to the First Lien Agent or the
First Lien Secured Parties or (z) any “carve-out” agreed by the First Lien Agent
or First Lien Secured Parties. Each Second Lien Agent on behalf of the Second
Lien Secured Parties for which it acts, agrees that it will raise no objection
to or oppose a sale or other disposition of any Collateral, including any Second
Lien Collateral, free and clear of its Liens or other claims under Section 363
of the Bankruptcy Code or pursuant to any order made by a court of competent
jurisdiction in any Insolvency or Liquidation Proceeding if the First Lien
Secured Parties have consented to such sale or disposition of such assets, and
each Second Lien Agent and each other Second Lien Secured Party will be deemed
to have consented under Section 363 of the Bankruptcy Code or pursuant to any
order made by a court of competent jurisdiction in any Insolvency or Liquidation
Proceeding (and otherwise) to any sale supported by the First Lien Secured
Parties and to have released their Liens in such assets.

6.3. Relief from the Automatic Stay. Each Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties for which it acts, agrees that,
so long as the Discharge of First Lien Debt has not occurred, no Second Lien
Secured Party shall, (a) without the prior written consent of the First Lien
Agent, seek or request relief from or modification of the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of any part of
the Second Lien Collateral, any proceeds thereof or any Lien securing any of the
Second Lien Debt and (b) object, or cause or support any other Person’s
objection, to any request by the First Lien Agent or any other First Lien
Secured Party for relief from or modification to the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding

 

-19-



--------------------------------------------------------------------------------

in respect of any part of the Collateral, including any Second Lien Collateral,
any proceeds thereof or any Lien securing any of the First Lien Debt.

6.4. Adequate Protection.

(a) Each Second Lien Agent, on behalf of itself and the other Second Lien
Secured Parties for which it acts, agrees that none of them shall object,
contest, or support any other Person objecting to or contesting, (i) any request
by the First Lien Agent or any of the other First Lien Secured Parties for
adequate protection or any adequate protection provided to the First Lien Agent
or other First Lien Secured Parties or (ii) any objection by the First Lien
Agent or any of the other First Lien Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or
(iii) the payment of interest, fees, expenses or other amounts to the First Lien
Agent or any other First Lien Secured Party under Section 506(b) or 506(c) of
the Bankruptcy Code, under any other Bankruptcy Law or otherwise.

(b) Each Second Lien Agent, on behalf of itself and the other Second Lien
Secured Parties for which it acts, agrees that none of them shall seek or accept
adequate protection without the prior written consent of the First Lien Agent,
except that the Second Lien Collateral Agent, for itself or on behalf of the
other Second Lien Secured Parties, shall be permitted (i) to obtain adequate
protection in the form of the benefit of additional or replacement Liens on the
Second Lien Collateral (including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding) or additional or
replacement collateral to secure the Second Lien Debt, in each instance, in
connection with any DIP Financing or use of cash collateral as expressly
provided for in Section 6.2 above, or in each instance, in connection with any
such adequate protection obtained by First Lien Agent and the other First Lien
Secured Parties, as long as in each instance, the First Lien Agent is also
granted such additional or replacement Liens or additional or replacement
collateral and such Liens of the Second Lien Collateral Agent or any other
Second Lien Secured Party are subordinated to the Liens securing the First Lien
Debt to the same extent as the Liens of the Second Lien Collateral Agent and the
other Second Lien Secured Parties on the Second Lien Collateral are subordinated
to the Liens of First Lien Agent and the other First Lien Secured Parties
hereunder and (ii) to obtain adequate protection in the form of reports,
notices, inspection rights and similar forms of adequate protection to the
extent granted to the First Lien Agent.

6.5. Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of any reorganized Grantor secured by Liens upon any property
of such reorganized Grantor are distributed, pursuant to a plan of
reorganization or plan of compromise, on account of both the First Lien Debt and
the Second Lien Debt, then, to the extent the debt obligations distributed on
account of the First Lien Debt and on account of the Second Lien Debt are
secured by Liens upon any assets or property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to any and all Liens securing such debt obligations.

6.6. Separate Classes. Each of the parties hereto irrevocably acknowledges and
agrees that (a) the claims and interests of the First Lien Secured Parties and
the Second Lien Secured Parties are not “substantially similar” within the
meaning of Section 1122 of the Bankruptcy Code, or any comparable provision of
any other Bankruptcy Law, and do not give rise to a “commonality of interest”
between the First Lien Secured Parties and the Second Lien Secured Parties in
respect of such claims and interests, (b) the grants of the Liens to secure the
First Lien Debt and the grants of the Liens to secure the Second Lien Debt
constitute two separate and distinct grants of Liens, (c) the First Lien Secured
Parties’ rights in the Second Lien Collateral are fundamentally different from
the Second Lien Secured Parties’ rights in the Second Lien Collateral and (d) as
a result of the foregoing, among other things, the First Lien Debt and

 

-20-



--------------------------------------------------------------------------------

the Second Lien Debt must be separately classified in any plan of reorganization
or plan of compromise proposed or adopted in any Insolvency or Liquidation
Proceeding.

6.7. Asset Dispositions. Until the Discharge of First Lien Debt has occurred,
each Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, agrees that, in the event of any Insolvency
or Liquidation Proceeding, the Second Lien Secured Parties will not object or
oppose (or support any Person in objecting or opposing) a motion to any sale,
lease, license, exchange, transfer or other disposition of any Second Lien
Collateral free and clear of the Liens of the Second Lien Agent and the other
Second Lien Secured Parties or other claims under Section 363 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law, and shall be
deemed to have consented to any such any sale, lease, license, exchange,
transfer or other disposition of any Second Lien Collateral under Section 363(f)
of the Bankruptcy Code, or with respect to any other Bankruptcy Law or any order
made by a court of competent jurisdiction in any Insolvency or Liquidation
Proceedings, that has been consented to by the First Lien Agent; provided, that,
(a) the proceeds of such sale, lease, license, exchange, transfer or other
disposition of any Second Lien Collateral to be applied to the First Lien Debt
or the Second Lien Debt are applied in accordance with Section 4.1, and (b) any
Second Lien Agent, on behalf of itself and the other Second Lien Secured Parties
for which it acts, may raise any objections to any such sale, lease, license,
exchange, transfer or other disposition of any Second Lien Collateral that could
be raised by any unsecured creditor of Borrowers (i.e. any creditor of Borrowers
whose claims were not secured by any Liens on the Second Lien Collateral or any
other assets or properties), provided that such objections (i) are not
inconsistent with any other term or provision of this Agreement, and (ii) are
not based on their status as secured creditors, including, without limitation
any objections based on rights afforded by Sections 363(e) and (f) of the
Bankruptcy Code or any comparable provisions of any Bankruptcy Law.

6.8. Preference/Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”), then the First Lien
Debt shall be reinstated to the extent of such Recovery and the First Lien
Secured Parties shall be entitled to a Discharge of First Lien Debt with respect
to all such recovered amounts. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

6.9. Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code. Each Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties
for which it acts, waives any claim any Second Lien Secured Party may hereafter
have against any First Lien Secured Party arising out of the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, and/or
out of any cash collateral or financing arrangement or out of any grant of a
security interest or Lien in connection with the Second Lien Collateral in any
Insolvency or Liquidation Proceeding.

6.10. Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Agreement to a section of the Bankruptcy Code shall be deemed to refer to
the substantially similar or corresponding provision of the Bankruptcy Law
applicable to such Insolvency or Liquidation Proceeding or to any relevant order
made by a court of competent jurisdiction in any applicable Insolvency or
Liquidation Proceeding, or in the absence of any specific similar or
corresponding provision of the Bankruptcy Law, such other general Bankruptcy Law
as may be applied in order to achieve substantially the same result as would be
achieved under each applicable section of the Bankruptcy Code.

 

-21-



--------------------------------------------------------------------------------

6.11. No Waiver. Nothing contained herein shall prohibit or in any way limit the
First Lien Agent or any First Lien Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Lien Agent or any of the Second Lien Secured Parties, including the
seeking by any Second Lien Agent or any Second Lien Secured Parties of any
adequate protection or the asserting by any Second Lien Agent or any Second Lien
Secured Parties of any of its rights and remedies under the Second Lien
Documents or otherwise.

6.12. Other Matters. To the extent that any Second Lien Agent or any Second Lien
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, with
respect to any of the Second Lien Collateral or any other Collateral, each
Second Lien Agent agrees, on behalf of itself and the other Second Lien Secured
Parties for which it acts, not to assert any of such rights without the prior
written consent of the First Lien Agent; provided that if requested by the First
Lien Agent, each Second Lien Agent shall timely exercise such rights in the
manner requested by the First Lien Agent, including any rights to payments in
respect of such rights.

Section 7. Second Lien Debtholders’ Purchase Option

7.1. Exercise of Option. On or after the occurrence and during the continuance
of an event of default under the First Lien Loan Agreement and either the
acceleration of all of the First Lien Debt or the receipt by the Second Lien
Collateral Agent of written notice from First Lien Agent of its intention to
commence to foreclose or take any similar action to realize upon the Second Lien
Collateral as provided in Section 7.5 below, the Second Lien Secured Parties
shall have the option at any time within five (5) Business Days of such
acceleration or written notice, upon five (5) Business Days’ prior written
notice by the Second Lien Collateral Agent to First Lien Agent, to purchase all
(but not less than all) of the First Lien Debt from the First Lien Secured
Parties. Such notice from the Second Lien Collateral Agent to First Lien Agent
shall be irrevocable.

7.2. Purchase and Sale. On the date specified by the Second Lien Collateral
Agent in such notice (which shall not be less than three (3) Business Days, nor
more than the lesser of (a) five (5) Business Days, after the receipt by First
Lien Agent of the notice from the Second Lien Collateral Agent of its election
to exercise such option or (b) ten (10) Business Days after such acceleration or
written notice from First Lien Agent provided pursuant to Section 7.1 above),
First Lien Secured Parties shall, subject to any required approval of any court
or Governmental Agency then in effect, if any, sell to Second Lien Secured
Parties, and Second Lien Secured Parties shall purchase from First Lien Secured
Parties, all of the First Lien Debt. Notwithstanding anything to the contrary
contained herein, in connection with any such purchase and sale, First Lien
Secured Parties shall retain all rights under the First Lien Documents to be
indemnified or held harmless by Grantors in accordance with the terms thereof.

7.3. Payment of Purchase Price.

(a) Upon the date of such purchase and sale, Second Lien Secured Parties shall
(i) pay to First Lien Agent for the account of the First Lien Secured Parties as
the purchase price therefor the full amount of all of the First Lien Debt then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses), (ii) furnish cash
collateral to First Lien Agent in such amounts as First Lien Agent determines is
reasonably necessary to secure First

 

-22-



--------------------------------------------------------------------------------

Lien Secured Parties in connection with any issued and outstanding letters of
credit issued under the First Lien Documents (but not in any event in an amount
greater than one hundred five (105%) percent of the aggregate undrawn face
amount of such letters of credit), (iii) agree to reimburse First Lien Secured
Parties for any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) in connection with any commissions, fees, costs or
expenses related to any issued and outstanding letters of credit as described
above and any checks or other payments provisionally credited to the First Lien
Debt, and/or as to which First Lien Secured Parties have not yet received final
payment, and (iv) agree to reimburse First Lien Secured Parties in respect of
any and all indemnification obligations of Grantors under the First Lien
Documents.

(b) Such purchase price and cash collateral shall be remitted by wire transfer
in federal funds to such bank account of First Lien Agent as First Lien Agent
may designate in writing to the Second Lien Collateral Agent for such purpose.
Interest shall be calculated to but excluding the Business Day on which such
purchase and sale shall occur if the amounts so paid by Second Lien Secured
Parties to the bank account designated by First Lien Agent are received in such
bank account prior to 12:00 noon, New York City time and interest shall be
calculated to and including such Business Day if the amounts so paid by Second
Lien Secured Parties to the bank account designated by First Lien Agent are
received in such bank account later than 12:00 noon, New York City time.

7.4. Representations Upon Purchase and Sale. Such purchase shall be expressly
made without representation or warranty of any kind by First Lien Secured
Parties as to the First Lien Debt, the Second Lien Collateral or otherwise and
without recourse to First Lien Secured Parties, except that each First Lien
Secured Party shall represent and warrant, severally, as to it: (a) the
principal amount of the First Lien Debt being purchased from it are as reflected
in the books and records of such First Lien Secured Party (but without
representation or warranty as to the collectability, validity or enforceability
or any other matter in respect thereof), (b) that such First Lien Secured Party
owns the First Lien Debt being sold by it free and clear of any liens or
encumbrances and (c) such First Lien Secured Party has the right to assign the
First Lien Debt being sold by it and the assignment is duly authorized. Upon the
purchase by Second Lien Secured Parties of the First Lien Debt, Second Lien
Secured Parties agree to indemnify and hold First Lien Secured Parties harmless
from and against all loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) suffered or incurred by First Lien Secured
Parties arising from or in any way relating to acts or omissions of First Lien
Agent or any of the other Second Lien Secured Parties after the purchase.

7.5. Notice from First Lien Agent Prior to Enforcement Action. First Lien Agent
agrees that it will give the Second Lien Collateral Agent five (5) Business Days
prior written notice of its intention to commence any foreclosure or other
action to sell or otherwise realize upon the Second Lien Collateral. In the
event that during such five (5) Business Day period, the Second Lien Collateral
Agent shall send to First Lien Agent the irrevocable notice of the intention of
the Second Lien Secured Parties to exercise the purchase option given by First
Lien Secured Parties to Second Lien Secured Parties under this Section 7, First
Lien Secured Parties shall not commence any foreclosure or other action to sell
or otherwise realize upon the Second Lien Collateral, provided, that, the
purchase and sale with respect to the First Lien Debt provided for herein shall
have closed within five (5) Business Days thereafter and First Lien Secured
Parties shall have received final payment in full of the First Lien Debt as
provided for herein within such five (5) Business Day period.

Section 8. Reliance; Waivers; etc.

8.1. Reliance. The consent by the First Lien Secured Parties to the execution
and delivery of the Second Lien Documents and the grant to the Second Lien
Collateral Agent, or any other collateral

 

-23-



--------------------------------------------------------------------------------

agent, agent or representative, on behalf of the Second Lien Secured Parties, of
a Lien on the Second Lien Collateral and all loans and other extensions of
credit made or deemed made on and after the date hereof by the First Lien
Secured Parties to any Grantor has been, shall be deemed to have been, given and
made in reliance upon this Agreement.

8.2. No Warranties or Liability. Each Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties for which it acts, acknowledges
and agrees that each of the First Lien Agent and the other First Lien Secured
Parties have made no express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the First Lien Documents, the ownership of any
Second Lien Collateral or the perfection or priority of any Liens thereon. Each
Second Lien Agent agrees, for itself and on behalf of the other Second Lien
Secured Parties for which it acts, that the First Lien Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the First Lien Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate, and the First Lien Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that any Second Lien Agent or any of the other Second Lien Secured
Parties have in the Second Lien Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the First Lien Agent nor any of the other
First Lien Secured Parties shall have any duty to any Second Lien Agent or any
of the other Second Lien Secured Parties to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the Second
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.

8.3. No Waiver of Lien Priorities.

(a) No right of the First Lien Agent or any of the other First Lien Secured
Parties to enforce any provision of this Agreement or any of the First Lien
Documents shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by
First Lien Agent or any other First Lien Secured Party, or by any noncompliance
by any Person with the terms, provisions and covenants of this Agreement, any of
the First Lien Documents or any of the Second Lien Documents, regardless of any
knowledge thereof which the First Lien Agent or any of the other First Lien
Secured Parties may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the First Lien Documents), the First
Lien Agent and any of the other First Lien Secured Parties may, at any time and
from time to time, without the consent of, or notice to, any Second Lien Agent
or any other Second Lien Secured Party, without incurring any liabilities to any
Second Lien Agent or any other Second Lien Secured Party and without impairing
or releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second Lien
Agent or any other Second Lien Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Debt or any Lien on any Second Lien Collateral or guaranty
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Debt, without any restriction as to the amount, tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend,
refinance, replace, modify or supplement in any manner any Liens held by the
First Lien Agent or any of the other First Lien Secured Parties, the First Lien
Debt or any of the First Lien Documents;

 

-24-



--------------------------------------------------------------------------------

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Second Lien Collateral or
any liability of any Grantor to the First Lien Agent or any of the other First
Lien Secured Parties, or any liability incurred directly or indirectly in
respect thereof in accordance with the terms hereof;

(iii) settle or compromise any of the First Lien Debt or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Debt) in any manner or
order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Second Lien Collateral and any security and any guarantor or
any liability of any Grantor to any of the First Lien Secured Parties or any
liability incurred directly or indirectly in respect thereof.

(c) Each Second Lien Agent, for itself and on behalf of the Second Lien Secured
Parties for which it acts, also agrees that the First Lien Agent and the other
First Lien Secured Parties shall have no liability with respect to any actions
which the First Lien Agent or any of the other First Lien Secured Parties may
take or permit or omit to take with respect to: (i) the First Lien Documents,
(ii) the collection of the First Lien Debt or (iii) the foreclosure upon, or
sale, liquidation or other disposition of, any Second Lien Collateral. Each
Second Lien Agent, for itself and on behalf of the Second Lien Secured Parties
for which it acts, agrees that the First Lien Secured Parties and the First Lien
Agent have no duty to them in respect of the maintenance or preservation of the
Second Lien Collateral, the First Lien Debt or otherwise.

(d) Each Second Lien Agent agrees, for itself and on behalf of the Second Lien
Secured Parties for which it acts, not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Second Lien Collateral or any other similar
rights a junior secured creditor may have under applicable law.

8.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agent and the other First Lien Secured Parties and
each Second Lien Agent and the other Second Lien Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Debt or Second Lien Debt, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Lien Loan
Agreement or any of the other First Lien Documents or of the terms of the Second
Lien Note Indenture or any of the other Second Lien Documents;

(c) any exchange of any security interest in any Second Lien Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Debt or Second Lien Debt or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

 

-25-



--------------------------------------------------------------------------------

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the First Lien Debt, or of any
Second Lien Agent or any of the other Second Lien Secured Parties in respect of
this Agreement.

Section 9. Miscellaneous.

9.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control.

9.2. Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until the Discharge of First Lien Debt shall have
occurred or the final payment in full in cash of the Second Lien Debt and the
termination and release by each Second Lien Secured Party of any Liens to secure
the Second Lien Debt. This is a continuing agreement of lien subordination and
the First Lien Secured Parties may continue, at any time and without notice to
any Second Lien Agent or any other Second Lien Secured Party, to extend credit
and other financial accommodations and lend monies to or for the benefit of any
Grantor constituting First Lien Debt in reliance hereof. Each Second Lien Agent,
for itself and on behalf of the Second Lien Secured Parties for which it acts,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.3. When Discharge of First Lien Debt Deemed to Not Have Occurred. If at any
time substantially contemporaneously with or on or after the Discharge of First
Lien Debt, Borrowers refinance, replace or otherwise incur indebtedness
outstanding under the First Lien Documents, then after written notice to the
Second Lien Collateral Agent, (a) such indebtedness and other obligations
arising pursuant to such refinancing, replacement or incurrence of indebtedness
under the First Lien Documents shall automatically be treated as First Lien Debt
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Second Lien Collateral set forth herein,
(b) the credit agreement, loan agreement and/or other financing documents in
respect of such new indebtedness shall automatically be treated as the First
Lien Loan Agreement and the First Lien Documents for all purposes of this
Agreement and (c) the First Lien Agent for such First Lien Debt shall be
appointed in accordance with this Agreement. Upon receipt of notice of such
refinancing, replacement or other incurrence (including the identity of the new
First Lien Agent), each Second Lien Agent shall promptly (i) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Borrowers or the new First Lien Agent may reasonably request in order to
provide to the new First Lien Agent and First Lien Secured Parties the rights of
the First Lien Agent and First Lien Secured Parties contemplated hereby, and
(ii) to the extent then held by any Second Lien Agent, deliver to the First Lien
Agent all Pledged Collateral together with any necessary endorsements (or
otherwise allow such First Lien Agent to obtain possession or control of such
Pledged Collateral).

9.4. Refinancings. Any First Lien Debt and any Second Lien Debt may be
refinanced or replaced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent or other approval is otherwise
required to permit the refinancing or replacement transaction under any First
Lien Document or any Second Lien Document) of any First Lien Secured Party or
Second Lien Secured Party, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, however, that the holders
of any such refinancing or replacement indebtedness (or an

 

-26-



--------------------------------------------------------------------------------

authorized agent or trustee on their behalf) bind themselves in writing to the
terms of this Agreement pursuant to such documents or agreements (including
amendments or supplements to this Agreement and a Lien Sharing Confirmation) as
the First Lien Agent or the Second Lien Collateral Agent, as the case may be,
shall reasonably request and all in form and substance reasonably acceptable to
such Agent.

9.5. Amendments to Second Lien Documents.

(a) Without the prior written consent of the First Lien Agent, no Second Lien
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Second Lien Document, would be prohibited by or in contravention of any of the
terms of the First Lien Documents. Each Second Lien Agent, on behalf of itself
and the other Second Lien Secured Parties for which it acts, agrees that each
Second Lien Document that is a security agreement shall include the following
language (or language to similar effect approved by the First Lien Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to this Agreement and the exercise of
any right or remedy by Second Lien Agent hereunder are subject to the provisions
of the Intercreditor Agreement, dated as of December 9, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among UBS AG, Stamford Branch, as First Lien Agent, U.S. Bank
National Association, as Original Second Lien Agent and Second Lien Collateral
Agent, any Additional Second Lien Agent, and the Grantors party thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.”

(b) In the event that the First Lien Agent or First Lien Secured Parties enter
into any amendment, waiver or consent in respect of or replaces any of the First
Lien Documents relating to the Second Lien Collateral for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Document relating to the Second Lien Collateral or
changing in any manner the rights of the First Lien Agent, Norcraft or any other
Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of each comparable Second Lien
Document relating to the Second Lien Collateral without the consent of any
Second Lien Agent or any other Second Lien Secured Party and without action by
any Second Lien Agent, Norcraft or any other Grantor; provided, however, that
that (i) such amendment, waiver or consent does not materially adversely affect
the rights or interests of the Second Lien Secured Parties in the Second Lien
Collateral and not the First Lien Secured Parties in a like or similar manner
and (ii) written notice of such amendment, waiver or consent shall have been
given to the Second Lien Collateral Agent promptly after the effectiveness of
such amendment, waiver or consent.

9.6. Amendments; Waivers. Except for the execution and delivery of any joinder
agreement, Lien Sharing Confirmation or other joinder document otherwise
provided for under the terms of this Agreement, no amendment, modification or
waiver of any of the provisions of this Agreement by any Second Lien Agent or
the First Lien Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of the party making the same or its authorized agent
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. The Grantors shall not have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent their rights or obligations are directly
affected.

 

-27-



--------------------------------------------------------------------------------

9.7. Subrogation. Each Second Lien Agent, for itself and on behalf of the Second
Lien Secured Parties for which it acts, hereby waives any rights of subrogation
it may acquire as a result of any payment hereunder until the Discharge of First
Lien Debt has occurred.

9.8. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 9.9 below for such party. Service so made
shall be deemed to be completed three (3) days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.

9.9. Notices. All notices to the Second Lien Secured Parties and the First Lien
Secured Parties permitted or required under this Agreement may be sent to the
applicable Second Lien Agent and the First Lien Agent, respectively. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, electronically mailed in pdf. format or sent by courier service,
facsimile transmission or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile
transmission or four (4) Business Days after deposit in the U.S. mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
(or in the case of an Additional Second Lien Agent, as set forth on the
signature page executed and delivered by such Additional Second Lien Agent) ,
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties.

Original Second Lien Agent and Second Lien Collateral Agent:

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3C

St. Paul, MN 55107-2292

Attention: Rick Prokosch

Facsimile No.: (651) 495-8097

First Lien Agent:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Daniel Goldenberg

Facsimile No.: (203) 719-3888

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: William D. Brewer, Esq.

Facsimile No.: (212) 294-4700

 

-28-



--------------------------------------------------------------------------------

Each Grantor:

c/o Norcraft Companies, L.P.

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Facsimile No.: (651) 234-3398

9.10. Further Assurances. Each Second Lien Agent agrees that it shall, for
itself and on behalf of the Second Lien Secured Parties for which it acts, take
such further action and shall execute and deliver to the First Lien Agent such
additional documents and instruments (in recordable form, if requested) as the
First Lien Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. The Grantors shall cause each entity
that becomes a Borrower or a Guarantor after the date of this agreement to
execute a counterpart of this Agreement, on the date on which it becomes a
Guarantor or Borrower.

9.11. Consent to Jurisdiction; Waiver of Jury Trial. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

9.12. Governing Law. The validity, construction and effect of this Intercreditor
Agreement shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or any other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New York.

9.13. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Agent, the other First Lien Secured Parties, any Second Lien
Agent, the other Second Lien Secured Parties, Grantors and their respective
permitted successors and assigns.

9.14. Specific Performance. The First Lien Agent may demand specific performance
of this Agreement. Each Second Lien Agent, for itself and on behalf of the
Second Lien Secured Parties for which it acts, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the First Lien Agent.

9.15. Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

9.16. Counterparts; Electronic Transmission. This Agreement may be executed in
one or more counterparts, each of which shall be an original and all of which
shall together constitute one and the same document. The exchange of copies of
this Agreement and of signature pages by facsimile or pdf. transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties hereto transmitted by facsimile of pdf. shall be
deemed to be their original signatures for all purposes.

 

-29-



--------------------------------------------------------------------------------

9.17. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

9.18. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
holders of First Lien Debt and Second Lien Debt. No other Person shall have or
be entitled to assert rights or benefits hereunder.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BORROWER NORCRAFT COMPANIES, L.P. By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Chief Financial Officer GUARANTORS NORCRAFT
INTERMEDIATE HOLDINGS, L.P. By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Chief Financial Officer NORCRAFT FINANCE CORP.
By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Vice President and Treasurer NORCRAFT CANADA
CORPORATION By:  

/s/  Leigh Ginter

  Name:   Leigh Ginter   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ORIGINAL SECOND LIEN AGENT

AND SECOND LIEN COLLATERAL AGENT

U.S. Bank National Association,

as the Original Second Lien Agent and as the Second

Lien Collateral Agent

 

By:  

/s/  Richard Prokosch

Title:  

Vice President



--------------------------------------------------------------------------------

FIRST LIEN AGENT

UBS AG, STAMFORD BRANCH, as First Lien Agent

 

By:  

/s/  Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

 

By:  

/s/  Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director



--------------------------------------------------------------------------------

To accept and agree the terms of that certain Intercreditor Agreement, dated as
of December 9, 2009, among UBS AG, Stamford Branch, in its capacity as
administrative and collateral agent for the First Lien Secured Parties, U.S.
Bank National Association, in its capacity as trustee for the Senior Secured
Notes and as collateral agent for the Second Lien Secured Parties, Norcraft
Companies, L.P., a Delaware limited partnership, Norcraft Canada Corporation, a
Nova Scotia unlimited liability company, Norcraft Intermediate Holdings, L.P., a
Delaware limited partnership, Norcraft Finance Corp., a Delaware corporation and
any Additional Second Lien Agent party thereto:

 

ADDITIONAL SECOND LIEN AGENT/BORROWER/GUARANTOR

 

  , as an Additional Second Lien Agent By:  

 

Title:  

 

Address for Notices (Section 9.9):

 

  ,

 

  ,

 

  ,

 

  ,

Attention:  

 

  Facsimile No.:  

 

 